Citation Nr: 0016260	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a low back disability 
manifested by sciatica.



REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs 



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968. This matter comes on appeal from ratings by the San 
Diego, California, VA Regional Office.




FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current low back disability manifested 
by sciatica and service-connected left shoulder or left heel 
disabilities.


CONCLUSION OF LAW

The claim of entitlement to service connection on a secondary 
basis for low back disability manifested by sciatica is not 
well grounded.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In the present case, service connection is in effect for 
several disabilities, to include postoperative residuals of 
recurrent dislocations of the left shoulder, evaluated as 20 
percent disabling, and the residuals of a calcaneal fracture, 
left heel, and plantar fasciitis, evaluated as 10 percent 
disabling. A review of the record discloses no medical 
opinion or other competent medical evidence to support a 
relationship between either service-connected disability and 
the low back disability manifested by sciatica which had its 
onset many years after the veteran's discharge from service. 
Although the veteran has maintained that both Dean C. Morris, 
M.D., and John E. Fishback, M.D., have stated that the 
necessary nexus exists between the service-connected 
disabilities and his low back disability, clinical records 
from these physicians are silent for such opinion. 

A lay person such as the veteran is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology. See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992). For the purpose of determining 
whether a claim is well grounded, the evidence in support of 
the claim is presumed credible. Robinette v. Brown, 8 
Vet.App. 69, 75 (1995). If the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by section 5107(a) and does not have 
a well-grounded claim. See Grottveit, 5 Vet.App. at 93.  As 
the criteria for a well-grounded claim have not been 
satisfied, the claim for service connection on a secondary 
basis for a low back disability manifested by sciatica is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 C.F.R. § 3.310 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). Finally, the Board has considered the doctrine of the 
benefit of the doubt. However, as the veteran's claim does 
not cross the threshold of being a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a low back disability 
manifested by sciatica is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

